Case 13-43407        Doc 42     Filed 04/16/19     Entered 04/16/19 12:46:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 43407
         Keith A Pruchnick, Sr.
         Ann M Pruchnick
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/06/2013.

         2) The plan was confirmed on 01/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/06/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $6,145.69.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-43407            Doc 42     Filed 04/16/19    Entered 04/16/19 12:46:33                Desc         Page 2
                                                     of 3



 Receipts:

          Total paid by or on behalf of the debtor               $35,462.51
          Less amount refunded to debtor                            $501.65

 NET RECEIPTS:                                                                                     $34,960.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,700.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $1,439.46
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,139.46

 Attorney fees paid and disclosed by debtor:                    $300.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal       Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Ortho                     Unsecured          88.00           NA              NA            0.00        0.00
 American InfoSource LP as Agent    Unsecured      3,051.00       3,051.76        3,051.76      2,085.48         0.00
 American InfoSource LP as Agent    Unsecured         244.00        244.40          244.40        167.02         0.00
 Americredit Financial Ser Inc      Secured       15,664.00     16,415.54        15,664.00     15,664.00    1,012.06
 Americredit Financial Ser Inc      Unsecured            NA           0.00          751.54        513.58         0.00
 Asset Acceptance                   Unsecured      5,308.00       5,768.57        5,768.57      3,942.07         0.00
 Asset Acceptance                   Unsecured         207.00        207.94          207.94        142.10         0.00
 At&T                               Unsecured         153.00           NA              NA            0.00        0.00
 Carrington Mortgage Services LLC   Secured      170,022.00    167,876.83       167,876.83           0.00        0.00
 Carrington Mortgage Services LLC   Secured        3,000.00       3,029.78        3,000.00      3,000.00         0.00
 City of Rolling Meadows            Unsecured         350.00           NA              NA            0.00        0.00
 GECRB Care Credit                  Unsecured         667.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company    Unsecured           0.00        338.08          338.08        231.03         0.00
 Jefferson Capital Systems LLC      Unsecured           0.00        840.58          840.58        574.43         0.00
 Marathon Petroleum Company LLC     Unsecured         187.00           NA              NA            0.00        0.00
 Midland Funding                    Unsecured           0.00           NA              NA            0.00        0.00
 Nicor Gas                          Unsecured         300.00        122.74          122.74          83.88        0.00
 Northwest Community Hospital       Unsecured      1,379.00       1,492.44        1,492.44      1,019.89         0.00
 Portfolio Recovery Associates      Unsecured      1,246.00       1,150.88        1,150.88        786.48         0.00
 Resurgence Financial LLC           Unsecured         877.00        877.10          877.10        599.38         0.00
 US Department of Education         Unsecured           0.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-43407        Doc 42      Filed 04/16/19     Entered 04/16/19 12:46:33             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $167,876.83              $0.00               $0.00
       Mortgage Arrearage                                 $3,000.00          $3,000.00               $0.00
       Debt Secured by Vehicle                           $15,664.00         $15,664.00           $1,012.06
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $186,540.83         $18,664.00           $1,012.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,846.03         $10,145.34              $0.00


 Disbursements:

         Expenses of Administration                             $5,139.46
         Disbursements to Creditors                            $29,821.40

 TOTAL DISBURSEMENTS :                                                                     $34,960.86


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
